           Case 6:19-cv-00417-MO        Document 27       Filed 04/27/20     Page 1 of 2




Richard F. McGinty, OSB 860718
P.O. Box 12806
Salem, OR 97309
503-371-9636
Fax: 503-371-2879
richard@mcginty-belcher.com
Attorney for Plaintiff




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

BARRY A. SINDLINGER,                                 Case No.: 6:19-cv-00417-MO

                       Plaintiff,                    ORDER
       v.

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.

       This Court, having considered Plaintiff’s Motion, having reviewed the record, and seeing

no objection to Plaintiff’s Motion, finds the requested fee is reasonable and awards Plaintiff an

EAJA Attorney Fee in the amount of $8,127.90 pursuant to 28 U.S.C. § 2412, and $0 for costs

and expenses pursuant to 28 U.S.C. § 1920, for at total of $8,127.90, subject to debt owed the

U.S. Government pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130

S.Ct. 2521 (2010). If Plaintiff has no such Treasury debt then the EAJA fee check shall be made

out to Plaintiff’s attorney Richard F. McGinty, and mailed to Plaintiff’s attorney at: PO Box

12806, Salem, OR 97309-0806. If Plaintiff has a Treasury debt then a check for any remaining




Page -1-    ORDER                                                              6:19-cv-00417-MO
           Case 6:19-cv-00417-MO         Document 27       Filed 04/27/20      Page 2 of 2




funds after offset of the Treasury debt shall be made out to Plaintiff and mailed to Plaintiff's

attorney at the address indicated above.

       IT IS SO ORDERED.

              27 2020.
DATED: April ____,

                                               ____________________________
                                               United States District Court Judge


Presented by:
Richard F. McGinty OSB #860718
503-371-9636
Of Attorneys for Plaintiff




Page -2-    ORDER                                                                6:19-cv-00417-MO
